Exhibit 10.23

 

SECOND AMENDMENT

TO THE CAREMARK RX, INC. 1993 STOCK OPTION PLAN

(FORMERLY THE AMENDED & RESTATED MEDPARTNERS, INC.

1993 STOCK OPTION PLAN)

 

This Second Amendment to the Caremark Rx, Inc. 1993 Stock Option Plan (formerly
the Amended & Restated Medpartners, Inc. 1993 Stock Option Plan) (the “Plan”) to
be effective as of January 12, 2001.

 

WITNESSETH:

 

WHEREAS, Caremark Rx, Inc. (the “Company”) currently sponsors and maintains the
Caremark Rx, Inc. 1993 Stock Option Plan (formerly the Amended & Restated
Medpartners, Inc. 1993 Stock Option Plan) (the “Plan”); and

 

WHEREAS, Section 11 of the Plan grants the Compensation Committee of the Board
the power at any time to amend the Plan, and the Compensation Committee now
wishes to amend the Plan to modify the vesting provisions for options granted
under the Plan on and after January 12, 2001;

 

NOW, THEREFORE, the Plan is hereby amended as indicated below:

 

1.

 

Section 6.4 of the Plan is amended effective as of January 12, 2001, to read as
follows:

 

6.4 Vesting of Options. Except as set forth by the Committee in the applicable
Option Agreement, Options shall vest and become exercisable as follows:

 

(a) 34% of the Options shall vest on the Grant Date;

 

(b) 33% of the Options granted shall vest on each of the first anniversary and
second anniversary of the Grant Date; provided, however, that for Options
granted prior to January 12, 2001, if during

 

Second Amendment to the

Caremark Rx, Inc. 1993 Stock Option Plan

Page 1



--------------------------------------------------------------------------------

the first year after the Grant Date, the stock price of the Common Stock closes
at or above $12.00 (or such other price as determined by the Committee and set
forth in the applicable Option Agreement) for any twenty (20) out of thirty
(30) consecutive trading days, the 33% of the Options due to vest on the first
anniversary of the Grant Date shall vest immediately at the end of such 20th
day, and provided, however, that for Options granted prior to January 12, 2001,
if during the second year after the Grant Date, the stock price of the Common
Stock closes at or above $18.00 (or such other price as determined by the
Committee and set forth in the applicable Option Agreement) for any twenty
(20) out of thirty (30) consecutive trading days, the 33% of the Options due to
vest on the second anniversary of the Grant Date shall vest immediately at the
end of such 20th day.

 

2.

 

The name of the Plan is changed effective as of January 12, 2001 from the
Amended & Restated Medpartners, Inc. 1993 Stock Option Plan to the Caremark Rx,
Inc. 1993 Stock Option Plan. All references in any Company documents to the
Amended & Restated Medpartners, Inc. 1993 Stock Option Plan shall, after
January 12, 2001, be a reference to the Caremark Rx, Inc. 1993 Stock Option
Plan.

 

3.

 

All other provisions of the Plan not inconsistent herewith are hereby confirmed
and ratified.

 

Approved by the Board of Directors by resolutions on January 12, 2001.

 

Second Amendment to the

Caremark Rx, Inc. 1993 Stock Option Plan

Page 2